Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-20, as amended 20 APR. 2022, are pending and have been considered as follows:

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-3, 5, 10 rejected under 35 U.S.C. 103 as being unpatentable over Wetzel US 4667580 A.
As per claim 1, the primary reference of Wetzel teaches an extraction room (Clean Room Module, title; this is recognized as the functional equivalent of an extraction room because "extraction" is merely an intended use) capable of being included in a modular cube structure, said extraction room (Clean Room Module, title) comprising: 
a processing enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1); 
an equipment enclosure (area enclosing motor 45 and fans 44, FIG. 1); and 
an exhaust stack (vertical air duct 57, FIG. 4), 
a first wall (back wall 20, FIG. 1) of said exhaust stack (vertical air duct 57, FIG. 4) forming an interior wall (left facing surface of 20, FIG. 4) of the processing enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1), 
a second wall (right-most wall of 21, FIG. 4; see also "21... normally closed by a wall or panel 61 shown in FIGS. 7 and 9 and fragmentarily in FIGS. 1 and 2" 4:11) of the exhaust stack (vertical air duct 57, FIG. 4) forming an exterior wall (61, FIG. 1) of said extraction room, but fails to explicitly disclose:
said exhaust stack extending through said equipment enclosure to an ambient space external to said extraction room.
In a separate embodiment, Wetzel teaches a discharge duct capable of extending as claimed, specifically:
said exhaust stack extending (discharge duct 87, FIG. 9) through said equipment enclosure to an ambient space external to said extraction room.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Wetzel by including the discharge duct as taught by Wetzel in order to extract air to the ambient environment when recycling is not desired.

As per claim 2 Wetzel as modified teaches the extraction room (Clean Room Module, title) of claim 1, wherein said extraction room (Clean Room Module, title) is coupled in flow communication  to said equipment enclosure (area enclosing motor 45 and fans 44, FIG. 1) through a first filter assembly (filter block 36, FIG. 1).

As per claim 3 Wetzel as modified teaches the extraction room (Clean Room Module, title) of claim 1, wherein said extraction room (Clean Room Module, title) is coupled in flow communication to said exhaust stack (vertical air duct 57, FIG. 4) through a second filter assembly (see "return air from the base unit sump is drawn upwardly by the fans 44 as indicated by the arrows 58" 4:6).

As per claim 5 Wetzel as modified teaches the extraction room (Clean Room Module, title) of claim 1, wherein said equipment enclosure (area enclosing motor 45 and fans 44, FIG. 1) comprises a make-up fan (make-up air fan 50, FIG. 11; this is in communication with duct 57 as shown in FIG. 11) configured to supply fresh air from the ambient space to said equipment enclosure (area enclosing motor 45 and fans 44, FIG. 1).

As per claim 10 Wetzel as modified teaches the extraction room (Clean Room Module, title) of claim 1, further comprising a conditioned air supply duct (see "From the coil 51… the conditioned, combined air flows… into the return air duct 57" 4:64; this is recognized as a conditioned supply; see also FIG. 11) to maintain a selectable temperature in said processing enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1).

Claim 4  rejected under 35 U.S.C. 103 as being unpatentable over Wetzel as modified as applied to claim 1 above, and further in view of Quickelberghe et al. US 20150345166 A1 (Quickelberghe).
As per claim 4, Wetzel as modified teaches the extraction room (Clean Room Module, title) of claim 1, wherein said exhaust stack (vertical air duct 57, FIG. 4) comprises: 
a riser (see diagonal wall proximate reference character 58, FIG. 4) positioned between said interior wall (left facing surface of 20, FIG. 4) of said processing enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1) and said exterior wall (61, FIG. 1) of said extraction room; and
an exhaust fan (recirculating fans 44, FIG. 1); but fails to explicitly disclose:
a transition piece coupled in flow communication with said riser and extending through said equipment enclosure.
Quickelberghe teaches a transition piece to direct the exhaust in a specific manner, specifically:
a transition piece (transition piece 26, FIG. 2) coupled in flow communication with said riser and extending through said equipment enclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Wetzel by including the transition piece as taught by Quickelberghe in order to direct the exhaust air about a specific geometry through the ceiling space.

Claim 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Wetzel in view of Belt  et al. US 20060099904 A1 (Belt).
As per claim 6-7 Wetzel as modified teaches the extraction room (Clean Room Module, title) of claim 1 but fails to explicitly disclose:
a fan balance controller configured to maintain a predetermined pressure in said processing enclosure; 
a fan balance controller configured to maintain a predetermined flow through said processing enclosure; and
a fan balance controller comprising at least one of a flow sensor and a pressure sensor.
Belt teaches such a controller capable of performing the functions as claimed, specifically:
a fan balance controller (see "Sensors 32 (e.g., temperature and humidity sensors) may be connected to controller 30 such that balancing apparatus 10 may operate fan unit 24 and/or other equipment such as dampers in response to the measured and monitored data received by both sensors 32 to balance or equalize the differentials in one or more of these parameters between the levels" [0021]) configured to maintain a predetermined pressure in said processing enclosure; 
a fan balance controller configured to maintain a predetermined flow (see "move air between the plurality of indoor spaces" Abstract; this is recognized as "configured to maintain a predetermined flow" as broadly claimed) through said processing enclosure; and
a fan balance controller comprising at least one of a flow sensor and a pressure sensor (see "Sensors 32 (e.g., temperature and humidity sensors) may be connected to controller 30 such that balancing apparatus 10 may operate fan unit 24 and/or other equipment such as dampers in response to the measured and monitored data received by both sensors 32 to balance or equalize the differentials in one or more of these parameters between the levels" [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Wetzel by including the sensors and controller as taught by Belt in order to balance or equalize the differentials in temperature and humidity and maintain a predetermined flow.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel in view of Erickson et al. US 20140080403 A1 (Erickson).
As per claim 9. Wetzel as modified teaches the extraction room (Clean Room Module, title) of claim 1, but fails to explicitly disclose:
a fan balance controller comprising a hydrocarbon gas sensor.
Erickson teaches a hydrocarbon sensor, specifically:
a fan balance controller comprising a hydrocarbon gas sensor ("LEAK DETECTION OF VOLATILE LIQUID HYDROCARBON VAPORS" title).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Wetzel by including,  the hydrocarbon leak detection as taught by Erickson in order to protect the workers inside the room.

Claim 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Wetzel in view of Zhao US 20050138867 A1.
As per claim 18 Wetzel teaches an extraction room (Clean Room Module, title) capable of being included in a modular cube structure, said extraction room (Clean Room Module, title) comprising: 
an enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1); 
an equipment enclosure (area enclosing motor 45 and fans 44, FIG. 1) sharing a wall in common with said enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1), 
said equipment enclosure (area enclosing motor 45 and fans 44, FIG. 1) comprising at least one of an enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1) supply fan (make-up air fan 50, FIG. 11; this is in communication with duct 57 as shown in FIG. 11) and 
an enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1) exhaust fan (recirculating fans 44, FIG. 1); 
an exhaust stack (vertical air duct 57, FIG. 4) coupled in flow communication with said enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1), 
a first wall (back wall 20, FIG. 1) of said exhaust stack (vertical air duct 57, FIG. 4) forming an interior wall (left facing surface of 20, FIG. 4) of the enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1), 
a second wall (right-most wall of 21, FIG. 4; see also "21... normally closed by a wall or panel 61 shown in FIGS. 7 and 9 and fragmentarily in FIGS. 1 and 2" 4:11) of the exhaust stack (vertical air duct 57, FIG. 4) forming an exterior wall (61, FIG. 1) of said extraction room, 
said exhaust stack (vertical air duct 57, FIG. 4) extending through said equipment enclosure (area enclosing motor 45 and fans 44, FIG. 1) to an ambient space external to said extraction room (Clean Room Module, title); and 
a vent connection (see "air passes through the floor tiles 28 and into the sump area" 4:30; also FIG. 11) coupled in flow communication between said enclosure (enclosure between front wall 17, side wall 18, and rear wall 20, FIG. 1) and said exhaust stack (vertical air duct 57, FIG. 4).
Wetzel fails to explicitly disclose:
the enclosure is a bio-matter processing enclosure.
Zhao teaches such an obvious use for an enclosure, specifically:
the enclosure is a bio-matter processing ("aquatics, cultivation and irrigating systems for plants, illumination systems, artificial intelligent automatic control systems, movable ecological spaces and device orbit systems, ecological systems for habitants and plants" [0003]; this is recognized as "bio-matter processing" as broadly claimed because bio-matter is curated) enclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Wetzel by using the enclosure for bio-matter as taught by Zhao in order to combine space for plants and inhabitants.

As per claim 19 Wetzel in view of Zhao teaches the extraction room (Clean Room Module, title) of claim 18, and Wetzel further discloses said extraction room (Clean Room Module, title) is coupled in flow communication to said equipment enclosure (area enclosing motor 45 and fans 44, FIG. 1) through a first filter assembly (filter block 36, FIG. 1).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Wetzel in view of Zhao as applied to claim 18 above and further in view of Belt.
As per claim 20 Wetzel in view of Zhao teaches the extraction room (Clean Room Module, title) of claim 18, but fails to explicitly disclose:
a fan balance controller configured to maintain at least one of a predetermined pressure in and a predetermined flow through said processing enclosure based on at least one of a flow sensor and a pressure sensor.
Belt teaches such a controller capable of performing the functions as claimed, specifically:
a fan balance controller configured to maintain at least one of a predetermined pressure in and a predetermined flow (see "move air between the plurality of indoor spaces" Abstract; this is recognized as "configured to maintain a predetermined flow" as broadly claimed) through said processing enclosure based on at least one of a flow sensor and a pressure sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Wetzel in view of Zhao by including the sensors and controller as taught by Belt in order to maintain a predetermined flow.
 
Response to Arguments
Applicant's arguments filed 20 APR. 22 have been fully considered but they are not persuasive.
As per the argument (p. 6):
Wetzel describes a clean room
followed by
Wetzel does not describe nor suggest an extraction room
the Examiner submits in response to applicant's argument that a "clean room" cannot describe or anticipate "an extraction room", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant has not defined a structural feature of the "extraction room" which cannot be met by the clean room of Wetzel.

As per Applicant’s supposition that “the air duct 57 does not form an exterior wall” (p. 6) and repeated as "Quickelberghe does not cure" (p. 8), "Belt does not cure" (p. 8), and "Erickson does not cure" (p. 9) the Examiner submits the duct forms the exterior wall 61 which Quickelberghe, Belt, and Erickson were not relied upon to teach. The wall or panel 61 can be reasonably broadly interpreted as an "exterior wall" relevant to the "interior wall" formed by the left facing surface of back wall 20 shown in FIG. 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635